808 F.2d 835Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David C. JACKAM Plaintiff-Appellant,andSusanne Jackam Plaintiff,v.HCA, MIDEAST, LTD. Defendant-Appellee,andHospital Corporation of America Defendant.
No. 86-1076.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 9, 1986.Decided Dec. 29, 1986.

Before WINTER, Chief Judge, PHILLIPS, Circuit Judge, and HENDERSON, United States District Judge for the District of South Carolina, sitting by designation.
Ezra B. Jones, III (Summers, Jones & Pendergast, P.C. on brief) for appellant.
Jefferson Davis Kirby, III (Paul D. Jones;  Ford & Harrison on brief) for appellee.
PER CURIAM:


1
Plaintiff sought to recover for breach of an employment contract as a result of the termination of his services as a health care administrator in Saudi Arabia.  He was discharged because the Saudi government demanded that he be terminated.  The district court gave judgment for defendant and plaintiff appeals.  We affirm.


2
A provision of plaintiff's employment contract excused performance by the defendant in the event that the Saudi government asked for plaintiff's termination.  That is what happened here;  thus the contract, by its express terms, excused non-performance.  We see no basis on which to say that defendant is estopped to invoke the exculpatory provision of the contract.  The evidence was that both plaintiff and defendant were equally aware of the risk that the Saudi government would not approve plaintiff's employment but they were hopeful that approval would be forthcoming.  Finally, we construe the contract to excuse defendant's performance at any time during the term of the contract that the Saudi government requested plaintiff's termination and not simply if disapproval occurred before plaintiff began to render services.


3
AFFIRMED.